Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1, 7 and 13, the prior art does not disclose “…acquiring a current charging quality of a wireless charging receiver at a current position relative to a wireless charging transmitter, the charging quality comprising charging efficiency, wherein the charging efficiency is determined based on a charging efficiency table using a preset rectangular coordinate system at the wireless charging transmitter… determining relative position information of the wireless charging receiver relative to the wireless charging transmitter, based on the current charging quality at the current position, the first charging quality, and the second charging quality… “ in combination with the remaining limitations of independent claims 1, 7 and 13. Dependent claims 2-6, 8-12 and 14-20 are also allowed.
The examiner found YUAN et al. (US 2017/0338682 A1, hereinafter YUAN) and HALKER et al. (US 2015/0278038, hereinafter HALKER) to be the closest prior art of record.
YUAN discloses a method for prompting charging position includes acquiring a value of a first charging parameter through a first induction coil of an electronic device, determining whether a prompt message needs to be sent out based on the value of the first charging parameter, and after outputting the prompt message is determined, sending out the prompt message through an output unit of the electronic device to guide a user to move the electronic  charging efficiency, wherein the charging efficiency is determined based on a charging efficiency table using a preset rectangular coordinate system at the wireless charging transmitter and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859